                                            Case 3:20-cv-02164-WHO Document 23 Filed 08/18/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     DARONTA TYRONE LEWIS,                          Case No. 20-cv-02164-WHO (PR)

                                   8
                                                       Plaintiff,                       ORDER DISMISSING
                                                                                        COMPLAINT WITH LEAVE TO
                                   9
                                                 v.                                     AMEND;
                                  10     CONTRA COSTA COUNTY, et al.,                   ORDER DENYING MOTIONS TO
                                                                                        JOIN PLAINTIFFS
                                  11
                                                       Defendants.
                                                                                        Dkt. Nos. 11 and 15
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                        INTRODUCTION

                                  15           Plaintiff Daronta T. Lewis’s 42 U.S.C. § 1983 complaint contains various

                                  16   deficiencies that must be cured through an amended complaint before I can assess whether

                                  17   this suit can proceed. To assist Lewis in preparing an amended complaint, the court will

                                  18   attempt to locate counsel for him. In a separate order, I will ask the Federal Pro Bono

                                  19   Project to find counsel for Lewis. If suitable counsel is found, I will issue an order

                                  20   officially appointing that person as counsel.

                                  21           The operative complaint is DISMISSED with leave to amend. (Dkt. No. 17.) The

                                  22   Court will set a filing date for the amended complaint after counsel has been appointed, or

                                  23   after it has been determined that suitable counsel cannot be found.

                                  24                                          DISCUSSION

                                  25   A.      Standard of Review

                                  26           A federal court must conduct a preliminary screening in any case in which a

                                  27   prisoner seeks redress from a governmental entity or officer or employee of a

                                  28   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                            Case 3:20-cv-02164-WHO Document 23 Filed 08/18/20 Page 2 of 5




                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                   4   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5           A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   6   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   7   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   8   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   9   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                  10   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                  11   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  12   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
Northern District of California
 United States District Court




                                  13   (9th Cir. 1994).
                                  14           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  15   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  16   violated, and (2) that the alleged violation was committed by a person acting under the
                                  17   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  18   B.      Legal Claims
                                  19           Lewis wishes to bring a class action against Contra Costa County, the Contra Costa
                                  20   Board of Supervisors, the Martinez Detention Facility, and the West County Detention
                                  21   Facility in Richmond. (First Amended Complaint, Dkt. No. 17.) He raises claims on
                                  22   behalf of himself and other inmates because of (i) unsanitary conditions and (ii)
                                  23   deprivation of court access at the Martinez and West County Detention Facilities. He also
                                  24   has filed motions to join persons as plaintiffs in this action. (Dkt. Nos. 11 and 15.)
                                  25           The complaint contains various deficiencies that will have to be cured before the
                                  26   Court can determine whether the suit should proceed. First, pro se prisoner-plaintiffs
                                  27   cannot bring class actions. A layperson cannot adequately represent the interests of a
                                  28   class. See McShane v. United States, 366 F.2d 286 (9th Cir. 1966). This rule becomes
                                                                                      2
                                          Case 3:20-cv-02164-WHO Document 23 Filed 08/18/20 Page 3 of 5




                                   1   almost absolute when, as here, the putative class representative is imprisoned and
                                   2   proceeding pro se. Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975). A
                                   3   plaintiff’s privilege to appear in propria persona is a “privilege . . . personal to him. He
                                   4   has no authority to appear as an attorney for others.” McShane, 366 F.2d at 288, citing
                                   5   Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962). Accordingly, Lewis can proceed
                                   6   here pro se only on claims that his rights were violated. Permission to proceed as a class
                                   7   action is DENIED. Lewis’s motions to join plaintiffs are DENIED. (Dkt. Nos. 11 and
                                   8   15.)
                                   9          Second, the claims are not related by fact or law or place of occurrence. The
                                  10   defendants are different: not only are they different institutions, but the persons at those
                                  11   institutions responsible for maintaining the cleanliness of cells are not necessarily the same
                                  12   persons responsible for ensuring court access. Also, Eighth Amendment claims of
Northern District of California
 United States District Court




                                  13   unsanitary cell conditions and First Amendment right of access to the courts involve
                                  14   different legal standards. In his amended complaint, Lewis must decide which claim to
                                  15   proceed with, e.g., unsanitary conditions or denial of court access, not both.
                                  16          Third, Lewis cannot pursue unrelated claims against unrelated defendants. In his
                                  17   amended complaint, he must choose defendants at Martinez Detention Facility or at the
                                  18   West County Detention Facility.
                                  19          Fourth, Lewis’s allegations must allege specific claims against specific persons, not
                                  20   simply institutions or government bodies. For example, it is not sufficient to name only
                                  21   alleged policy makers, such as Contra Costa County, as defendants. Local governments
                                  22   are “persons” subject to liability under 42 U.S.C. § 1983 where official policy or custom
                                  23   causes a constitutional tort, see Monell v. Dep’t of Social Servs., 436 U.S. 658, 690 (1978),
                                  24   but a municipality may not be held vicariously liable for the unconstitutional acts of its
                                  25   employees under the theory of respondeat superior, see Board of County Comm’rs v.
                                  26   Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691. To impose municipal liability
                                  27   under § 1983 for a violation of constitutional rights, a plaintiff must show: (1) that the
                                  28   plaintiff possessed a constitutional right of which he or she was deprived; (2) that the
                                                                                      3
                                          Case 3:20-cv-02164-WHO Document 23 Filed 08/18/20 Page 4 of 5




                                   1   municipality had a policy; (3) that the policy amounted to deliberate indifference to the
                                   2   plaintiff’s constitutional rights; and (4) that the policy was the moving force behind the
                                   3   constitutional violation. See Plumeau v. School Dist. #40 County of Yamhill, 130 F.3d
                                   4   432, 438 (9th Cir. 1997). Nothing in the operative complaint meets these requirements.
                                   5          Furthermore, policy makers can be held liable only if there is an underlying
                                   6   constitutional violation committed against plaintiff by an individual who operates under
                                   7   the policy. For example, Lewis must state the person or persons responsible for the
                                   8   unsanitary conditions and detail with specificity what efforts he made to inform the
                                   9   persons responsible for the conditions, who addressed his complaints regarding the
                                  10   conditions of confinement, and how long he was held at the facility. He must also detail
                                  11   the conditions in his cell and whatever injuries he may have sustained. Providing
                                  12   generalized descriptions of the conditions at the facility itself is not sufficient. The same
Northern District of California
 United States District Court




                                  13   applies to his claims of denial of court access. He must name the person(s) responsible, to
                                  14   whom he addressed his complaints of denial of access, and who refused to accommodate
                                  15   his requests. Furthermore, in his denial of access claim, Lewis must allege facts showing
                                  16   that he suffered an actual injury. To show this, facts must be alleged that the inadequacy
                                  17   in the prison’s program hindered his efforts to pursue a non-frivolous claim concerning his
                                  18   conviction or conditions of confinement. Lewis v. Casey, 518 U.S. 343, 351, 354-55
                                  19   (1996).
                                  20          Any claims regarding the conditions of his confinement must be administratively
                                  21   exhausted prior to filing suit. “No action shall be brought with respect to prison conditions
                                  22   under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail,
                                  23   prison, or other correctional facility until such administrative remedies as are available are
                                  24   exhausted.” 42 U.S.C. § 1997e(a). The exhaustion requirement is mandatory and a
                                  25   prisoner’s failure to comply with this requirement cannot be excused by the courts. Ross v.
                                  26   Blake, 136 S. Ct. 1850, 1856-58 (2016).
                                  27          To assist Lewis in preparing an amended complaint, the court will attempt to locate
                                  28   counsel for him.
                                                                                      4
                                          Case 3:20-cv-02164-WHO Document 23 Filed 08/18/20 Page 5 of 5




                                   1                                         CONCLUSION
                                   2          Lewis’s motions to join plaintiffs are DENIED. (Dkt. Nos. 11 and 15.) In a
                                   3   separate order, the Court will ask the Federal Pro Bono Project to find counsel for Lewis.
                                   4   If suitable counsel is found, the Court will issue an order officially appointing that person
                                   5   as counsel.
                                   6          IT IS SO ORDERED.
                                   7   Dated: August 18, 2020
                                                                                         _________________________
                                   8
                                                                                         WILLIAM H. ORRICK
                                   9                                                     United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     5
